RESOLUCIÓN
En atención a la querella presentada por la Oficina del Procurador General el 7 de febrero de 2001, el 23 de marzo de 2001 emitimos una resolución concediéndole a la Lie. Wanda L. Viera Pérez un plazo de cinco (5) días, contados a partir de la notificación de la resolución, para que mos-trara causa por la cual no debíamos suspenderla provisio-nalmente de la abogacía, hasta que otra cosa disponga este Tribunal.
El 23 de abril de 2001 la licenciada Viera Pérez presentó escrito de mostración de causa, exponiendo las razones por las cuales no debía ser suspendida provisionalmente.
A la luz de la totalidad de los documentos que obran en autos, este Tribunal suspende inmediata y provisional-mente a la Lie. Wanda L. Viera Pérez del ejercicio de la profesión de abogado y de la notaría, hasta que otra cosa disponga este Tribunal.
Se le concede a la licenciada Viera Pérez un plazo de quince (15) días, contados a partir de la notificación de esta *196resolución, para que conteste la querella presentada por la Oficina del Procurador General.
Se le impone a la señora Viera Pérez el deber de notifi-car a todos sus clientes de su presente inhabilidad de se-guir representándolos, de devolverles cualesquiera honora-rios recibidos por trabajos no realizados, e informarles oportunamente de su suspensión a los distintos foros judi-ciales y administrativos del País. Además, deberá certifi-carnos dentro de un término de treinta (30) días, contados a partir de la notificación de esta resolución, el cumpli-miento de estos deberes, notificando también al Procura-dor General.
El Alguacil de este Tribunal deberá incautarse del sello y de la obra notarial de la abogada suspendida, debiendo entregarlos a la Directora de Inspección de Notarías para la correspondiente investigación e informe a este Tribunal.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Andréu García y los Jueces Asociados Señores Rebollo López y Hernández Denton no intervinieron. El Juez Asociado Señor Fuster Berlingeri disintió con una opinión escrita.
(.Fdo.) Isabel Llompart Zeno

Secretaria del TribunalSupremo

— O —